Richardson, Judge:
The instant protest was submitted to the court for decision upon a stipulation which, reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked E.S.F. Jr. by Commodity Specialist Ernán S. Francks, Jr. on the invoices covered by the protest enumerated above, and assessed with duty at 12y2 per centum ad valorem plus 1‡ each under the provisions of paragraph 355, Tariff Act of 1930, as modified, consist of so-called “miniature hunting knives”, similar in all material respects to the merchandise the subject of M. Pressner & Go. v. United States, C.D. 2686, wherein the merchandise was held dutiable at 22i/2% ad valorem under the provisions of paragraph 397, Tariff Act of 1930, as modified, which rate has been further reduced to 19 per centum ad valorem.
That the record in C.D. 2686 be incorporated and made a part of the record in the protest enumerated above, and that the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Accepting this stipulation as evidence of the facts and upon the authority of the case cited therein, we hold that the claim in the protest that the items of merchandise marked “A” and checked E.S.F. Jr. by Commodity Specialist Ernán S. Francks, Jr. on the invoice covered by the protest is dutiable at 19 per centum ad valorem under the provisions of paragraph 397 of the Tariff Act of 1930, as modified, is sustained. As to all other claims and merchandise, the protest having been abandoned, is overruled.
Judgment will be entered accordingly.